ALLOWANCE
This allowance is responsive to Applicant’s amendments filed on December 21, 2021 and January 25, 2022 and the Examiner’s amendment agreed to on January 26, 2022.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gabriel Daniel (Reg. No. 60,892) on January 26, 2022.
Claims 1 and 14 have been amended as follows: 
Claim 1, lines 25-27:
Delete “further reducing the computational load on the processor by determining a number of simulations N to perform with the data sampled from the synthetic scenario based on a determination of a computational resources available;”
Insert -- further reducing the computational load on the processor by determining a number of simulations N to perform with the data sampled from the synthetic scenario based on the range of each key parameter, a determination of a computational resources available, and a desired computing accuracy; -- 


Claim 14, lines 23-25:
Delete “reducing the computational load on the computer device by determining a number of simulations N to perform with the data sampled from the synthetic scenario based on a determination of a computational resources available;”
Insert -- reducing the computational load on the computer device by determining a number of simulations N to perform with the data sampled from the synthetic scenario based on the range of each key parameter, a determination of a computational resources available, and a desired computing accuracy; -- 


Terminal Disclaimer
The terminal disclaimer filed on January 26, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application no. 16/005,373 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-3 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s claim amendments are sufficient to overcome the rejection under 35 U.S.C. § 101. While the claims recite abstract ideas (as explained in the last pending rejection under 35 U.S.C. § 101, i.e., from the non-final rejection dated September 23, 2021), regarding claim 1 and its dependent claims, the ordered combination of reducing a load on a memory stack of the computing device and a computational load on the 

Additionally, Dirac (US 2015/0379430) discloses the performance of model iterations “until a desired level of quality/accuracy is obtained, until resources or time available for model improvement are exhausted, or until the changes being tried no longer lead to much improvement in the quality of accuracy of the model” (Dirac: ¶ 187) and that a set of model features that provides highly accurate predictions while limiting memory use may be converged upon (Dirac: ¶ 273).
Furthermore, Hanson (US 9,501,613) discloses that a standard deviation threshold may be expanded based on a number of clusters remaining after pruning (Hanson: claim 10) and Rumsey (Rumsey, Deborah J. "How Sample Size Affects Standard Error." From the book "Statistics for Dummies, 2nd Edition." Last Updated on 3/26/2016. Retrieved from {URL: https://www.dummies.com/article/academics-the-arts/math/statistics/how-sample-size-affects-standard-error-169850}) discloses that “[t]he size of a statistical sample affects the standard error for that sample…It makes sense that having more data gives less variation (and more precision) in your results.” (Rumsey: first paragraph) However, these teachings regarding a standard deviation threshold and standard error do not teach or suggest the claimed extension of at least one of the minimum and the maximum setting by a predetermined sigma variation and corresponding claim details.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733. The examiner can normally be reached M-F, 8 am-4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683